On Rehearing.
Upon rehearing, It is urged that the objections to the court's charge filed by appellant, as required by chapter 59, Acts of 1913, were insufficient to raise the point upon which the reversal herein is based.
An examination of such objections discloses that they were sufficient to direct the attention of the trial court to the error indicated in original opinion. They may not have done so as clearly and definitely as is desirable, but we are unable to say they were wholly insufficient in that respect.